Citation Nr: 0301062	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating action of the RO 
which, inter alia, granted service connection and assigned a 
30 percent disability evaluation for PTSD, effective May 11, 
2001.  Service connection was also granted, and a 
noncompensable rating assigned, for scars, residuals of a 
gunshot wound to the face.  By that same decision, the RO 
denied a claim of service connection for scars, residuals of 
gunshot wound to the knees.  The veteran was sent notice of 
this decision in November 2001.  A notice of disagreement 
(NOD) was received from the veteran's representative in 
December 2001, specifically limiting the appeal to the 
evaluation of PTSD.  The NOD expressly noted that "Issues 2 
and 3" (the rating assigned for the facial scar and denial 
of the claim of service connection for the knee scars) "are 
not appealed."  (Emphasis in the original.)  A statement of 
the case (SOC) addressing the ratings assigned to both the 
PTSD and facial scar was issued in May 2002.  A substantive 
appeal was received from the veteran's representative later 
that same month.  

Although the RO included the issue of the evaluation of the 
service-connected facial scars in the SOC, the Board notes 
that the veteran's representative expressly limited to NOD 
to the issue of the proper evaluation for PTSD.  As such, 
the issue before the Board is limited to that noted on the 
title page.  As the claim for a higher initial evaluation 
for service-connected PTSD involves an original claim, the 
Board has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since May 11, 2001, the veteran's PTSD has been 
manifested, primarily, by depression, sleep disturbance (to 
include nightmares), flashbacks, avoidance of crowds, 
increased startle response, and panic attacks; these 
symptoms reflect occupational and social impairment with no 
more than reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD, from 
May 11, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim and define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§  5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 2002 statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
correspondence from the RO soliciting information and/or 
evidence (see, e.g., July 2001) have been afforded 
opportunities to submit such information and evidence.  
Also, in a December 2001 letter, the RO informed the veteran 
of the passage of the VCAA.  In view of the foregoing, and 
because, as indicated below, there is no indication 
whatsoever that there is any existing evidence outstanding 
that is necessary for a fair adjudication of the claim for a 
higher evaluation for PTSD, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records, requesting medical 
records from treating physicians or providers whom the 
veteran had identified and provided signed authorization, 
and arranging for the veteran to undergo a VA examination in 
October 2001.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

I.  Background

In the November 2001 rating action presently on appeal, the 
RO granted service connection for PTSD and assigned a 30 
percent rating, effective May 11, 2001.  Medical evidence of 
record at that time included a May 2001 VA outpatient 
psychiatric consultation, which noted the veteran's report 
of a thirty-year history of nightmares related to an 
incident during service.  The veteran reported that he 
developed a heart condition two and one-half years prior to 
this consultation and lost his job in February when his 
employer learned of that condition.  The examiner noted that 
the veteran had been healthy until he developed the heart 
condition.  

The veteran reported feeling fairly well in daytime and was 
usually busy and engaged mentally.  He walks a lot and 
enjoys the outdoors.  He raised his children alone and 
reported that he enjoys his grandchildren, attending their 
sporting events.  He reported a hard time falling asleep 
many nights; laying awake thinking about Vietnam events or 
his divorce.  The examiner noted that the veteran displayed 
fluent, relevant speech and a friendly manner, but cried as 
he recalled a particularly stressful event during service.  
The assessment was that of probable PTSD and the veteran was 
referred for supportive counseling.  

Private medical records obtained from the University Medical 
Center of Virginia detail treatment afforded the veteran for 
his heart condition.  Those records are negative for any 
psychiatric findings or complaints.

The veteran was afforded a VA examination in October 2001 at 
which time the claims folder and complete medical records 
were reviewed.  The examiner noted the veteran's report that 
he had never had any significant medical problems until 
approximately two years ago when he developed a heart 
condition and has been unable to work since that time.  He 
reportedly continued to attempt to obtain jobs but was 
unsuccessful because of his cardiac disability.  

The veteran reported that in the past few years he had been 
depressed, experiencing nightmares, jumpiness and recurrent 
flashbacks on a weekly or daily basis.  The veteran was 
divorced in 1982 and, since that time, immersed himself in 
his work and raising his three children.  

On mental status examination, the veteran was free of 
abnormal thought or affect; there was no suicidal or 
homicidal ideation.  The veteran was able to maintain 
personal hygiene and activities of daily living.  He was 
oriented to time, place and person and both short term and 
long term memory were excellent.  Speech was normal and eye 
contact good.  The veteran related recent panic attacks and 
reported feeling depressed.  Sleep was very impaired in that 
it is quite disrupted and he only gets an hour or two a 
night, due to recurrent nightmares.  The examiner noted that 
the overall assessment was "clearly" indicative of moderate 
to severe PTSD that had emerged since his children had grown 
and left the home and since he has been unable to keep busy 
through work.  Since that time, the veteran has noticed an 
increase in his startle response, his avoidance of crowds, 
his nightmares, depression and most disturbing flashbacks.  

The diagnosis was PTSD, prolonged, chronic, severe.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 40, and commented that the veteran has mounting 
symptoms which tend to make him uncomfortable or interfere 
with his ability to function in crowds or even get close to 
anyone.  The examiner characterized the veteran's prognosis 
as good given that he had not yet had any medication or been 
involved in treatment for PTSD.  

VA outpatient treatment records include the report of a 
December 2001 psychiatric consultation, which noted the 
veteran's report of increased memories and nightmares.  On 
mental status examination, the veteran was alert and 
oriented, times three; his speech was normal.  The veteran's 
mood was described as anxious and depressed; thought flow, 
normal.  Thought content showed anxiety and depression, but 
the veteran had no suicidal or homicidal ideations.  There 
was no psychosis.  Short-term memory was decreased; remote 
memory, fair.  Judgment and impulse were described as fair.  
The assessment was that of chronic PTSD and a GAF score of 
45 was assigned.  The veteran was prescribed medication.  

An April 2002 chart extract noted the veteran's complaints 
of sleep problems and nightmares several times each week, as 
well as startle, hypervigilance and flashbacks.  The veteran 
reported feeling depressed, without suicidal or homicidal 
ideations.  The veteran had run out of medication two months 
prior and additional medications were prescribed.  The 
examiner assigned a GAF score of 40.  

A July 2002 chart entry noted the veteran's complaints of 
continued sleep disturbance and increased nightmares.  He 
reported that he was forgetful at times and occasionally 
experienced some geographical disorientation in driving to 
the wrong places.  The examiner assigned a GAF score of 38.  

In September 2002, the veteran was noted to continue to have 
difficulties with sleep.  Nightmares and flashbacks 
continued.  The veteran was also noted to have multiple 
health issues that make him feel anxious.  He had no 
suicidal or homicidal ideations.  The examiner assigned a 
GAF score of 38.

II.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD has been rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

The medical evidence of record indicates that, since the May 
11, 2001, the effective date of the grant of service 
connection, the veteran's PTSD has been manifested, 
primarily, by depression, sleep disturbance (to include 
nightmares), flashbacks, avoidance of crowds, increased 
startle response, and panic attacks.  The October 2001 VA 
examiner noted that the veteran felt depressed and 
experienced panic attacks and sleep difficulties.  Although 
the veteran was not working at that time, he reported that 
he continued to seek employment but was unsuccessful due to 
his heart condition.  VA treatment records reflect the 
veteran's complaints and treatment for sleep disturbances, 
nightmares and depressed mood.  

Considering such evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt 
(see 38 C.F.R. § 3.102), the Board finds that, since the 
effective date of the grant of service connection, the 
veteran's psychiatric symptoms have more nearly approximated 
the criteria for the 50 percent rating-that is, his symptoms 
are indicative of occupational and social impairment with 
reduced reliability and productivity  

However, at no point since the effective date of grant of 
service connection has the veteran's PTSD met the criteria 
for at least the next higher, 70 percent, evaluation under 
Diagnostic Code 9411.  As noted above, a 70 percent rating 
is warranted for occupational and social impairment with 
deficiencies in most areas, due to certain symptoms; 
however, the Board finds that those delineated symptoms are 
not characteristics of the veteran's disability.  The 
veteran has not been found to have suicidal ideation, 
obsessional rituals, impaired speech, near continuous panic 
or depression which affects his ability to function 
independently; nor has he been shown to experience other 
symptoms characteristic of the 70 percent rating.  The 
extent and severity of the depression, sleep disturbances 
and flashbacks suffered by the veteran are more 
characteristic of the criteria for the 50 percent rating.  
Moreover, while the record includes evidence that the 
veteran is not currently working, the veteran himself 
reported that he stopped working because of his heart 
condition and in October 2001, was still trying to obtain a 
job.  While the severity of the veteran's PTSD would likely 
impact his employment, there is no evidence that psychiatric 
symptoms currently result in deficiencies in most areas or 
an inability to establish and maintain effective 
relationships.  

Hence, the Board determines that the veteran's symptoms more 
closely approximate the criteria for a 50 percent rating.  
As the veteran's PTSD has not met the criteria for at least 
the next higher, 70 percent, evaluation at any point since 
the effective date of the grant of service connection, it 
logically follows that the criteria for the maximum 100 
percent evaluation likewise have not been met.  

The Board also emphasizes that, given the psychiatric 
symptoms shown, the assigned GAFs, alone, provide no basis 
for assignment of a higher evaluation in this case.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of 
the score are important considerations in rating a 
psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

In this case, the veteran has been assigned GAF scores 
ranging from 38 to 45.  According to the DSM-IV, a GAF score 
of 41 to 50 is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
A GAF between 31 and 40 suggests that psychiatric disability 
is manifested by some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  The Board recognizes that the GAF 
scores assessed during the course of the appeal are 
considered reflective of serious to major impairment; 
however, other facts of record are not consistent with those 
scores.  For example, the veteran has not been shown to have 
suicidal ideation or serious impairment in keeping a job due 
solely to his PTSD symptoms.  Similarly, the evidence does 
not show that the veteran has impairment in reality testing 
or communication or major impairment in several areas.  The 
veteran does not have many friends, but is still involved 
with his family.  In short, the veteran's actual psychiatric 
symptoms shown-which, as noted above, are indicative of the 
50 percent, but no higher evaluation-are not consistent with 
the low GAF scores assigned.

Finally, the Board notes that the record does not present 
evidence sufficient to invoke the procedures for assignment 
of any higher evaluation on an extra-schedular basis, absent 
evidence that the veteran's PTSD markedly interferes with 
employment (beyond that contemplated in 50 percent 
evaluation assigned herein), results in repeated 
hospitalization, or is otherwise so exceptional or unusual 
as to render application of the regular schedular standards 
impractical.  See 38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the Board finds that, since 
the effective date of the grant of service connection, the 
veteran's overall disability picture, as reflected in the 
pertinent medical evidence of record, meets the criteria for 
50 percent, but no higher, rating.  


ORDER

An initial 50 percent evaluation for service-connected PTSD, 
from May 11, 2001, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

